Defendant appeals from a judgment which followed his conviction on each of six counts of forgery.
In the same action, a former appeal was presented to this court by defendant from a like judgment and an order by which his motion for a new trial was denied because of the lack of evidence to support the said judgment; and therein, the said judgment, as well as the order in question, were ordered reversed. On this appeal, defendant again attacks the judgment rendered against him for the same reason that he advanced on his former appeal. The foundational facts herein appear in the statement of facts in the opinion rendered in the former appeal, to which reference may be had. *Page 294 
(People v. Hidalgo, 128 Cal.App. 703 [18 P.2d 391].) In the course of the opinion therein, attention is specifically directed to each of the various defects in the proof. It is deemed unnecessary herein either to repeat the facts of the case as shown by the evidence, or to recite the several objections again presented by appellant. [1] Suffice it to say that, in the opinion of this court, none of the said objections of appellant is well taken. As to each of the apparent deficiencies in the evidence which existed on the former trial, the same was amply remedied by competent evidence introduced on the second trial.
[2] The only new point suggested by appellant is to the effect that defendant was prejudiced by the admission in evidence over his objection of a certified copy of certain minutes of the board of directors of Baker Ice Machine Co., Inc., which was introduced for the purpose of showing the names of the persons who were authorized to draw checks against moneys of the corporation which were deposited in any bank. That such point is untenable, see section 371 of the Civil Code; People v.Ratliff, 131 Cal.App. 763 [22 P.2d 245].
It is ordered that the judgment be, and it is, affirmed.
Conrey, P.J., and York, J., concurred.